                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT

                                   9                                   NORTHERN DISTRICT OF CALIFORNIA

                                  10

                                  11     AIRWAIR INTERNATIONAL LTD.,                     Case No. 19-cv-07641-SI
                                  12                      Plaintiff,
Northern District of California
 United States District Court




                                                                                         ORDER RE: MOTIONS TO EXCLUDE
                                  13              v.                                     AND CROSS-MOTIONS FOR
                                                                                         SUMMARY JUDGMENT
                                  14     PULL & BEAR ESPANA SA, et al.,
                                                                                         Re: Dkt. No. 72, 73, 74, 76, 77, 78, 79, 80
                                  15                      Defendants.

                                  16

                                  17

                                  18           Before the court are five Motions to Exclude, two Motions for Summary Judgment and a

                                  19   Motion to File Under Seal. Dkt. Nos. 72, 73, 74, 76, 77, 78, 79, 80. On July 1, 2021, the Court

                                  20   heard oral argument on the motions. For the reasons set forth below, the Court DENIES the motions

                                  21   to exclude Bertrand Guillaume, Robert L. Klein, and Susan Schwartz McDonald; GRANTS the

                                  22   motion to exclude David Franklyn; DENIES IN PART and GRANTS IN PART the motion to

                                  23   exclude Caroline de Baëre; DENIES ITX’s motion for summary judgment; DENIES IN PART

                                  24   and GRANTS IN PART AirWair’s motion for summary judgment; and GRANTS the motion to

                                  25   file under seal.

                                  26
                                  27

                                  28
                                   1                                            BACKGROUND1

                                   2          Plaintiff AirWair International Ltd. is a wholly-owned subsidiary of United Kingdom

                                   3   company Dr. Martens AirWair Group Ltd. (collectively “AirWair”). Dkt. 22 ¶ 1 (First Amended

                                   4   Complaint (“FAC”)). AirWair is engaged in the design, manufacture, marketing, and sale of Dr.

                                   5   Martens® footwear. Id. AirWair owns the following trade dress registrations: U.S. Trademark No.

                                   6   2,437,750, U.S. Trademark No. 2,437,751, U.S. Trademark No. 2,102,468, U.S. Trademark No.

                                   7   5,067,689, U.S. Trademark No. 5,067,692 (collectively “AirWair Trade Dress”). Id. at ¶ 17. These

                                   8   trade dress registrations generally relate to footwear designs. Id. The ‘750 mark consists of a yellow

                                   9   welt stitch located on the perimeter of footwear. Id. The ‘751 mark consists of the combination of

                                  10   yellow stitching in the welt area and a two-toned grooved sole edge. Id. The ‘468 mark consists of

                                  11   the design of an undersole. Id. The ‘689 mark consists of the design of a sole edge including

                                  12   longitudinal ribbing and a dark color band over a light color. Id. The ‘692 mark consists of
Northern District of California
 United States District Court




                                  13   longitudinal ribbing and a dark color band over a light color on the outer sole edge, welt stitching,

                                  14   and a tab located at the top back heel of footwear. Id. The ‘689 mark was registered in 2016 without

                                  15   an adverse office action in its prosecution history. Dkt. No. 84-5 at 2. Similarly, the ‘692 mark was

                                  16   also registered in 2016 without an adverse office action in its prosecution history. Dkt. No. 85-1 at

                                  17   2.

                                  18          Defendant ITX, USA, LLC (“ITX”) manufactured, marketed, distributed, and sold on the

                                  19   Pull & Bear website four styles of shoes and boots that AirWair alleges are confusingly similar to

                                  20   and copy AirWair’s Trade Dress to the point of infringement. Id. at ¶ 26-27. The total amount of

                                  21   sales for the four products at issue amounts to less than $3,000. Dkt. No. 80 at 1. Sales of the

                                  22   products ceased approximately two years ago. Id. at 2. In this suit, AirWair brings trademark

                                  23   infringement, trademark dilution, and unfair competition claims under both federal and California

                                  24   state law against defendant ITX. Dkt. No. 22 at ¶¶ 45-71.

                                  25          On May 21, 2021, defendant and plaintiff filed the instant Motions to Exclude, Motions for

                                  26   Summary Judgment, and Motion to Seal. Dkt. No. 72 (AirWair’s Motion to Exclude Susan

                                  27

                                  28          1
                                                  The following facts are undisputed unless otherwise stated.
                                                                                         2
                                   1   Schwartz McDonald); Dkt. No. 73 (AirWair’s Motion to Exclude Caroline de Baëre); Dkt. No. 74

                                   2   (AirWair’s Partial Motion for Summary Judgment); Dkt. No. 76 (AirWair’s Motion to File Under

                                   3   Seal); Dkt. No. 77 (ITX’s Motion to Exclude David Franklyn); Dkt. No. 78 (ITX’s motion to

                                   4   Exclude Bertrand Guillaume); Dkt. No. 79 (ITX’s Motion to Exclude Robert. L. Klein); and Dkt.

                                   5   No. 80 (ITX’s Motion for Summary Judgment).

                                   6

                                   7                                          LEGAL STANDARD

                                   8   I.     Motion to Exclude

                                   9          “[T]he trial judge must ensure that any and all scientific testimony or evidence admitted is

                                  10   not only relevant, but reliable.” Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 589 (1993).

                                  11   Federal Rule of Evidence 702 permits the introduction of expert testimony only if: (1) “the expert's

                                  12   scientific, technical, or other specialized knowledge will help the trier of fact to understand the
Northern District of California
 United States District Court




                                  13   evidence or to determine a fact in issue,” (2) “the testimony is based on sufficient facts or data,” (3)

                                  14   “the testimony is the product of reliable principles and methods,” and (4) “the expert has reliably

                                  15   applied the principles and methods to the facts of the case.” Fed. R. Evid. 702. The proponent of

                                  16   the expert testimony has the burden of proving the proposed testimony is admissible. Lust ex rel.

                                  17   Lust v. Merrell Dow Pharms., Inc., 89 F.3d 594, 598 (9th Cir. 1996). “Although the district court

                                  18   must perform a gatekeeping function, a trial court ‘not only has broad latitude in determining

                                  19   whether an expert’s testimony is reliable, but also in deciding how to determine the testimony’s

                                  20   reliability.’” United States v. Gadson, 763 F.3d 1189, 1202 (9th Cir. 2014) (citation omitted); see

                                  21   also Daubert, 509 U.S. at 597.

                                  22

                                  23   II.    Motion for Summary Judgment

                                  24          Summary judgment is proper “if the movant shows that there is no genuine dispute as to any

                                  25   material fact and . . . is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The moving

                                  26   party bears the initial burden of showing no genuine issue of material fact exists. Celotex Corp. v.

                                  27   Catrett, 477 U.S. 317, 323 (1986). The moving party, however, has no burden to disprove matters

                                  28   for which the non-moving party will bear the burden of proof at trial. The moving party need only
                                                                                          3
                                   1   demonstrate to the Court an absence of evidence to support the non-moving party's case. Id. at 325.

                                   2          Once the moving party has met its burden, the burden shifts to the nonmoving party to “set

                                   3   forth, by affidavit or as otherwise provided in Rule 56, ‘specific facts showing that there is a genuine

                                   4   issue for trial.’” T.W. Elec. Serv., Inc. v. Pac. Elec. Contractors Ass'n, 809 F.2d 626, 630 (9th Cir.

                                   5   1987) (citing Celotex, 477 U.S. at 324). To carry this burden, the non-moving party must “do more

                                   6   than simply show that there is some metaphysical doubt as to the material facts.” Matsushita Elec.

                                   7   Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). “The mere existence of a scintilla

                                   8   of evidence . . . [is] insufficient; there must be evidence on which the jury could reasonably find for

                                   9   the [non-moving party].” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986).

                                  10          In deciding a summary judgment motion, the Court must view the evidence in the light most

                                  11   favorable to the non-moving party and draw all justifiable inferences in its favor. Id. at 255.

                                  12   “Credibility determinations, the weighing of the evidence, and the drawing of legitimate inferences
Northern District of California
 United States District Court




                                  13   from the facts are jury functions, not those of a judge . . . ruling on a motion for summary judgment.”

                                  14   Id. However, conclusory, speculative testimony is insufficient to raise genuine issues of fact and

                                  15   defeat summary judgment. Thornhill Publ'g Co., Inc. v. GTE Corp., 594 F.2d 730, 738 (9th Cir.

                                  16   1979). The evidence the parties present must be admissible. Fed. R. Civ. P. 56(c)(2).

                                  17

                                  18                                              DISCUSSION

                                  19          First, the Court considers which, if any, experts should be excluded. Second, the Court

                                  20   considers the motions for summary judgment.

                                  21

                                  22   I. Motions to Exclude

                                  23          A.      Plaintiff AirWair International Ltd.’s Motions to Exclude

                                  24                  1.      Motion to Exclude Testimony of Susan Schwartz McDonald

                                  25          Dr. Susan Schwartz McDonald is the President and CEO of NAXION, “a century-old

                                  26   marketing research and consulting organization that advises companies on product development,

                                  27   brand strategy, and other strategic marketing activities.” Dkt. No. 72-3 at 5 (Mot. to Exclude, Ex.

                                  28   B). Dr. McDonald was retained by ITX as a survey expert to offer a rebuttal survey and rebuttal
                                                                                          4
                                   1   commentary on the survey conducted by AirWair’s expert Mr. Klein. Dkt. No. 72 at 2 (Mot. to

                                   2   Exclude). Dr. McDonald’s replication survey tested the likelihood of confusion between the Pull &

                                   3   Bear “White Platform Boot” and AirWair’s Dr. Martens brand boot by conducting an online survey

                                   4   in which respondents were shown pictures of either the test or control boot and were asked “[w]hat

                                   5   company or brand do you believe sells or puts out this boot, or tell us if you don’t know.” Dkt. No.

                                   6   72-3 at 2 Mot. to Exclude, Ex. B). Dr. McDonald’s survey differed from Mr. Klein’s in four main

                                   7   aspects: (1) Dr. McDonald used a different control boot, (2) situated by itself with a blank

                                   8   background, (3) tested two differently colored soles, black and brown, and (4) additionally added

                                   9   an open ended “Why?” question to the survey – generally asking why consumers gave the answer

                                  10   they did. Id. at 12-15. Dr. McDonald’s survey produced a likelihood of confusion finding of

                                  11   between 3.4% and 17.6% for the brown-soled boot and a likelihood of confusion finding of between

                                  12   1.0% and 15.2% for the black-soled boot. Id. at 17.
Northern District of California
 United States District Court




                                  13          AirWair seeks to exclude Dr. McDonald from offering her rebuttal replication survey and

                                  14   rebuttal commentary, arguing her opinions are “fundamentally flawed, irrelevant to the case, and

                                  15   outside the scope of proper rebuttal testimony.” Id. at 1. AirWair asserts Dr. McDonald’s survey

                                  16   and opinions are irrelevant and unreliable because her survey tested likelihood of confusion with a

                                  17   materially altered version of plaintiff AirWair’s trade dress. Id. at 7. AirWair further asserts Dr.

                                  18   McDonald’s survey is irrelevant because it does not test post-sale confusion. Id. at 10. Finally,

                                  19   AirWair argues Dr. McDonald’s replication survey is inadmissible as rebuttal evidence because it

                                  20   was not designed to rebut Mr. Klein’s survey. Id. at 14. In response, ITX argues Dr. McDonald’s

                                  21   rebuttal survey and report should not be excluded because (1) the survey and report are admissible

                                  22   as rebuttal evidence, (2) the survey used a proper control stimulus, and (3) the survey properly tested

                                  23   for post-sale confusion. Dkt. No. 88 at 9-13 (Opp’n).

                                  24          Expert testimony is admissible only if it is both relevant and reliable. Kumho Tire Co., Ltd.

                                  25   V. Carmichael, 526 U.S. 137, 141 (1999). “In trademark cases, surveys are to be admitted as long

                                  26   as they are conducted according to accepted principles and are relevant.” Wendt v. Host Int’l, Inc.,

                                  27   125 F.3d 806 (9th Cir. 1997). Technical inadequacies in the survey bear on the weight of the

                                  28   evidence, not its admissibility. Keith v. Volpe, 858 F.2d 467, 480 (9th Cir. 1988) (citing Prudential
                                                                                         5
                                   1   Insurance Co. v. Gibralter Financial Corp., 694 F.2d 1150, 1156 (9th Cir. 1982). The majority

                                   2   view is to admit the survey and discount its probative value. Prudential Insurance Co. v. Gibralter

                                   3   Financial Corp., 694 F.2d 1150, 1156 (9th Cir. 1982).

                                   4          Dr. McDonald’s survey is relevant to the issue of likelihood of confusion because it aims to

                                   5   directly measure whether consumers associate a boot made by ITX with one made by AirWair.

                                   6   While the parties may disagree whether the general placement and specific aspects of the boots

                                   7   shown to survey respondents render the survey inadequate, those inadequacies do not warrant

                                   8   inadmissibility of the entire testimony. Rather, these criticisms bear on the weight of the evidence,

                                   9   not its admissibility. See Fortune Dynamic, Inc. v. Victoria’s Secret Stores Brand Management,

                                  10   Inc., 618 F.3d 1025, 1037-38 (9th Cir. 2010) (concluding the survey was admissible despite

                                  11   shortcomings of the survey including failure to replicate real world conditions, suggestiveness, and

                                  12   counterintuitive results). The weight of a survey is an issue for a jury. Clicks Billiards, Inc. v.
Northern District of California
 United States District Court




                                  13   Sixshooters, Inc., 251 F.3d 122 (9th Cir. 2001) (concluding vague and general responses to a survey

                                  14   follow-up question were a matter for the jury to decide what weight to accord the survey). Thus,

                                  15   the exclusion of Dr. McDonald’s testimony is unwarranted.

                                  16          Accordingly, the Court DENIES the motion to exclude Susan Schwartz McDonald.

                                  17

                                  18                  2.     Motion to Exclude Testimony of Caroline de Baëre

                                  19          Caroline de Baëre has thirty-four years of experience in the footwear industry primarily in

                                  20   the areas of “trend research, footwear design, product development, merchandising, market analysis,

                                  21   product purchasing, and sales management.” Dkt. No. 73-1 at 2 (Mot. to Exclude, Whitworth Dec’l,

                                  22   Ex. A). Ms. de Baëre was retained by ITX to assess the AirWair Trade Dress and used her personal

                                  23   experience and knowledge of footwear to formulate her opinion of the AirWair Trade Dress. Id. at

                                  24   5. Ms. de Baëre concluded that the elements of AirWair’s Trade Dress “are so common in the

                                  25   footwear industry that no one manufacturer has the exclusive right to use the elements” and that

                                  26   ITX’s footwear products do not infringe on AirWair’s Trade Dress. Id.

                                  27          AirWair seeks to exclude Caroline de Baëre from offering her opinion on likelihood of

                                  28   confusion, functionality, secondary meaning, and reputational harm. Dkt. No. 73 at 5 (Mot. to
                                                                                        6
                                   1   Exclude). AirWair asserts this opinion should be excluded because Ms. de Baëre is not qualified to

                                   2   testify about likelihood of confusion because she is an expert in design and manufacturing of

                                   3   footwear, not an expert in consumer confusion, perception, or behavior. Id. AirWair further argues

                                   4   Ms. de Baëre did not employ a reliable methodology for her opinions because she used a side by

                                   5   side comparison as opposed to viewing the products alone. Id. at 10. Further, AirWair asserts Ms.

                                   6   de Baëre’s opinions on functionality and secondary meaning are unreliable and irrelevant because

                                   7   she does not correctly analyze the trade dress and misapplies the controlling legal standards. Id. at

                                   8   11. AirWair additionally asserts Ms. de Baëre’s opinion with respect to reputational harm should

                                   9   be excluded because she does not provide a factual basis for that opinion. Id. at 21.

                                  10          In response, ITX argues Ms. de Baëre’s testimony is well founded and should not be

                                  11   excluded because she is qualified to testify on the likelihood of confusion, and her reference to side

                                  12   by side product images was proper. Dkt. No. 87 at 5 (Opp’n). ITX asserts Ms. de Baëre’s opinions
Northern District of California
 United States District Court




                                  13   on functionality and secondary meaning are reliable and relevant, and she properly identified the

                                  14   relevant trade dress and applied the controlling legal standards. Id. at 8. ITX argues Ms. de Baëre

                                  15   correctly analyzed utilitarian functionality and her opinions regarding the secondary meaning of the

                                  16   AirWair trade dress are well founded and should not be excluded. Id. at 9. ITX additionally argues

                                  17   that Ms. de Baëre’s opinion on reputational harm should not be excluded because her report

                                  18   illustrates that AirWair lacks valid trademark rights and therefore could not have suffered

                                  19   reputational harm. Id. at 14-15.

                                  20          Rule 702 of the Federal Rules of Evidence provides that a witness may testify if she is

                                  21   “qualified as an expert by knowledge, skill, experience, training, or education.” Fed. R. Evid. 702.

                                  22   ITX seeks to have Ms. de Baëre, a footwear expert, testify to her opinion on issues of trademark

                                  23   law. Specifically, Ms. de Baëre provides her opinion on the functionality of and secondary meaning

                                  24   acquired by the elements of AirWair’s Trade Dress. Dkt. No. 73-1 at 5-6. Ms. de Baëre further

                                  25   opines on the similarity between the Pull & Bear Footwear and AirWair’s Trade Dress and the

                                  26   likelihood of confusion. Id. at 6. Secondary meaning and likelihood of confusion are issues that go

                                  27   to the heart of trademark law.

                                  28           Ms. de Baëre states that her experience “includes trend research, footwear design, product
                                                                                         7
                                   1   development and manufacturing, merchandising, market analysis, product purchasing and sales

                                   2   management.” Id. at 1. Ms. de Baëre is clearly an expert in the design and manufacture of footwear

                                   3   and has the required expertise to opine on the manufacturing techniques of footwear including those

                                   4   employed by AirWair. Accordingly, the Court finds Ms. de Baëre’s analysis of functionality is

                                   5   admissible.

                                   6          However, the Court does not find Ms. de Baëre’s testimony regarding secondary meaning

                                   7   to be admissible. Secondary meaning for trade dress means that a significant number of potential

                                   8   customers associate the trade dress with a single source of the product. Inwood Laboratories, Inc.

                                   9   v. Ives Laboratories, Inc., 456 U.S. 844, 851 (1982). “Secondary meaning can be established in

                                  10   many ways, including (but not limited to) direct consumer testimony; survey evidence; exclusivity,

                                  11   manner, and length of use of a mark; amount and manner of advertising; amount of sales and number

                                  12   of customers; established place in the market; and proof of intentional copying by the defendant.”
Northern District of California
 United States District Court




                                  13   Filipino Yellow Pages, Inc. v. Asian Journal Publ’ns, Inc., 198 F.3d 1143, 1151 (9th Cir. 1999).

                                  14   Ms. de Baëre’s report only analyzes the exclusivity factor. Dkt. No. 73-1 at 27. Further, Ms. de

                                  15   Baëre states “I do not believe any of the factors above have been met by AirWair. Although I reached

                                  16   my conclusions solely based on the above legal standards provided to me by ITX’s counsel.” Id. A

                                  17   lack of secondary meaning can be established in many ways, but mere conjecture is not one of them.

                                  18   Accordingly, the Court finds Ms. de Baëre’s analysis of secondary meaning inadmissible.

                                  19          Further, the Court does not find Ms. de Baëre’s testimony regarding likelihood of confusion

                                  20   to be admissible because Ms. de Baëre utilized a side-by-side comparison.              A side-by-side

                                  21   comparison is improper if that is not the way consumers encounter the product in the market. See

                                  22   J.T. McCarthy, McCarthy on Trademarks and Unfair Competition § 23:59 (5th ed.). “It is axiomatic

                                  23   in trademark law that ‘side-by-side’ comparison is not the test.” Levi Struss & Co. v. Blue Bell, Inc.,

                                  24   623 F.2d 817, 822 (9th Cir. 1980). The styles of footwear at issue in this suit were allegedly sold

                                  25   only on the Pull & Bear-branded website. Dkt. No. 22 ¶ 27. The alleged infringing products and

                                  26   AirWair’s products were consequently not sold in the same channel of trade. It follows then that a

                                  27   side-by-side comparison is improper because that is not how consumers would encounter the

                                  28   products in the market. Therefore, the side-by-side comparison conducted by Ms. de Baëre is
                                                                                         8
                                   1   improper and this portion of Ms. de Baëre’s testimony should be excluded.

                                   2           Accordingly, the Court GRANTS in part and DENIES in part the motion to exclude Caroline

                                   3   de Baëre.

                                   4

                                   5           B.      Defendant ITX USA, LLC’s Motions to Exclude

                                   6                   1.     Motion to Exclude Testimony of David Franklyn

                                   7           Mr. David Franklyn holds a J.D. from University of Michigan Law School and is a professor

                                   8   of Law and Business at Golden Gate University, where he teaches courses on intellectual property

                                   9   law as well as marketing and survey design. Dkt. No. 77-1 at 1 (Mot. to Exclude, Bulger Dec’l, Ex.

                                  10   1). Mr. Franklyn was retained by AirWair to opine upon the report of ITX’s expert, Caroline de

                                  11   Baëre. Dkt. 77 at 1 (Mot. to Exclude). Mr. Franklyn concludes Ms. de Baëre’s analysis was flawed

                                  12   for two reasons: (1) she “misrepresents the elements and misunderstands the construction” of
Northern District of California
 United States District Court




                                  13   AirWair’s Trade Dress, and (2) she “incorrectly presumes that AirWair’s entire trade dress is

                                  14   encompassed in the written description of the registrations.” Dkt. No. 77-1 at 2. Mr. Franklyn

                                  15   further holds the opinion that AirWair’s Trade Dress is “unambiguous, valid, and protectable.” Id.

                                  16   at 3.

                                  17           ITX seeks to exclude Mr. Franklyn on the basis that he cannot testify regarding legal

                                  18   conclusions and that he does not have relevant experience in the footwear industry – indeed, he has

                                  19   none. See generally Dkt. No. 77. In response, AirWair argues Mr. Franklyn is qualified and his

                                  20   opinions about Ms. de Baëre’s report are supported by his experience as a professor of intellectual

                                  21   property law. Dkt. No. 90 at 1 (Opp’n). AirWair further argues Mr. Franklyn’s testimony and report

                                  22   do not provide improper legal conclusions but rather critique de Baëre’s methodology. Dkt. No. 90

                                  23   at 4 (Opp’n).

                                  24           Under Rule 702 of the Federal Rules of Evidence, a “witness who is qualified as an expert

                                  25   by knowledge, skill, experience, training, or education may testify . . . if the expert’s scientific,

                                  26   technical, or other specialized knowledge will help the trier of fact to understand the evidence or to

                                  27   determine a fact in issue.” Fed. R. Evid. 702. Rule 702 imposes a special obligation upon a trial

                                  28   judge to ensure that testimony is not only relevant, but reliable. Kumho Tire Co., Ltd. v. Carmichael,
                                                                                         9
                                   1   526 U.S. 137 (1999). Mr. Franklyn has extensive experience as an intellectual property law

                                   2   professor. Dkt. No. 77-1 at 1 (Bulger Dec’l, Ex. 1). However, Mr. Franklyn does not have

                                   3   experience regarding fashion and more specifically footwear, which is the subject of the present suit

                                   4   and the expert report to which he is offered to rebut. He does not teach on the subject of fashion law

                                   5   and he does not have experience working or consulting in the fashion industry.

                                   6           “Resolving doubtful questions of law is the distinct and exclusive province of the trial

                                   7   judge.” United States v. Weitzenhoff, 35 F.3d 1275, 1287 (9th Cir. 1993). “Expert testimony is not

                                   8   proper for issues of law.” Crow Tribe of Indians v. Raciot, 87 F.3d 1039, 1045 (9th Cir. 1996). “An

                                   9   expert cannot testify to a matter amounting to a legal conclusion.” U.S. v. Tamman, 782 F.3d 543,

                                  10   552 (9th Cir. 2015). Mr. Franklyn’s expert report contains statements regarding the validity and

                                  11   enforceability of AirWair’s Trade Dress.        Dkt. No. 77-1 at 7 (“AirWair’s trade dress is

                                  12   presumptively valid and enforceable.”) Further, Mr. Franklyn’s expert report contains statements
Northern District of California
 United States District Court




                                  13   regarding the compliance of AirWair’s Trade Dress with USPTO requirements. Id. at 7-8 (“These

                                  14   registrations comport with the USPTO requirements.”)            These statements amount to legal

                                  15   conclusion.

                                  16           Accordingly, the Court GRANTS the motion to exclude testimony of David Franklyn.

                                  17

                                  18                  2.      Motion to Exclude Testimony of Bertrand Guillaume

                                  19           Mr. Bertrand Guillaume has twenty-three years of experience in the footwear industry

                                  20   encompassing “the entire footwear product process, from inception and market research, to

                                  21   merchandising, design, product development, pre-production and production” for a variety of

                                  22   footwear companies. Dkt. No. 78-1 at 1 (Mot. to Exclude, Bulger Dec’l, Ex. 1). Mr. Guillaume

                                  23   was retained by AirWair to provide an expert opinion in response to Caroline de Baëre’s report. Id.

                                  24   at 2.

                                  25           ITX seeks to exclude Mr. Guillaume from offering his opinion that AirWair’s trade dress is

                                  26   not functional and has acquired secondary meaning. See generally Dkt. No. 78 (Mot. to Exclude).

                                  27   ITX asserts this opinion should be excluded because Mr. Guillaume’s testimony is conclusory in

                                  28   nature and contains no facts or data concerning the alleged trade dress or an explanation of his
                                                                                        10
                                   1   conclusions. Id. at 2. ITX asserts Mr. Guillaume’s testimony fails to satisfy the expert testimony

                                   2   requirements of Daubert and Rule 702 for two reasons. Id. at 3. First, ITX asserts Mr. Guillaume’s

                                   3   opinion on functionality fails to satisfy Rule 702 because his opinion is allegedly not based on any

                                   4   data and he didn’t demonstrate he used any methodology. Id. at 3-4. Second, ITX asserts his opinion

                                   5   regarding secondary meaning is not helpful to the jury because he did not assess secondary meaning

                                   6   factors, his opinion is not based on data, or indeed on any methodology, and merely asserts

                                   7   conclusions. Id. at 4-6. In response, AirWair argues Mr. Guillaume’s testimony as to both

                                   8   functionality and secondary meaning is admissible and satisfies Rule 702 because his testimony is

                                   9   helpful as well as being based on sufficient data and a proper methodology. Dkt. No. 89 at 4

                                  10   (Opp’n).

                                  11           Mr. Guillaume expressly states the methodology he used to assess functionality – “a feature

                                  12   is functional as a matter of law if it is ‘essential to the use or purpose of the article or if it affects the
Northern District of California
 United States District Court




                                  13   cost or quality of the article.’” Dkt. No. 78-1 at 3. This is the exact test the Supreme Court has

                                  14   articulated as the proper test for assessing functionality of a trademark. See TrafFix Devices, Inc.

                                  15   v. Marketing Displays, Inc., 532 U.S. 23 (2001).

                                  16           Mr. Guillaume then lists the Disc Golf factors as part of his analysis for functionality. Dkt.

                                  17   No. 78-1 at 3.      The Ninth Circuit has affirmed the Disc Golf factor test is the appropriate

                                  18   functionality test in cases involving aesthetic trade dress claims for designs or layouts. Millennium

                                  19   Laboratories, Inc. v. Ameritox, Ltd., 817 F.d 1123 (9th Cir. 2016). Mr. Guillaume further states

                                  20   “[t]he crucial question is ‘whether the [] design itself, as the claimed protectable trade dress or mark,

                                  21   plays a functional role in the overall product.’” Dkt. No. 78-1 at 3. Mr. Guillaume takes this

                                  22   methodology directly from Disc Golf Ass’n, Inc., v. Champion Discs, Inc., 158 F.3d 1002, 1006 (9th

                                  23   Cir. 1998). Not only does Mr. Guillaume state the methodology which he utilized, his expert report

                                  24   proceeds to analyze each factor. Dkt. No. 78-1 at 5-19. ITX’s first argument, that Mr. Guillaume

                                  25   did not use any methodology to assess functionality, is simply inaccurate. ITX’s second argument

                                  26   that Mr. Guillaume did not base his opinion regarding secondary meaning on any methodology

                                  27   suffers from the same deficiencies as its first argument.

                                  28           Accordingly, the Court DENIES the motion to exclude testimony of Bertrand Guillaume.
                                                                                            11
                                   1                  3.      Motion to Exclude Testimony of Robert L. Klein

                                   2          Mr. Robert L. Klein is the Chairman and Co-Founder of Applied Marketing Science, Inc., a

                                   3   market research and consulting firm. Dkt. No. 79-1 at 1 (Mot. to Exclude, Bulger Dec’l, Ex. 1). Mr.

                                   4   Klein has extensive survey and market research experience dating back to 1970. Id. Mr. Klein was

                                   5   retained by AirWair to conduct a likelihood of confusion survey comparing the Pull & Bear “White

                                   6   Platform Boots” and the AirWair “Jadon” boots. Id. at 2. Mr. Klein’s survey found 41.4% of

                                   7   respondents identified the Pull & Bear “White Platform Boots” as AirWair boots, 26.1% identified

                                   8   the control boots as AirWair boots, resulting in a net confusion rate of 15.2%.

                                   9          ITX seeks to exclude Robert L. Klein from offering his expert report and likelihood of

                                  10   confusion survey for four reasons: (1) he did not understand the trade dress, resulting in unreliable

                                  11   testimony, (2) he used an improper control, (3) he provided no methodologically sound basis for his

                                  12   conclusion, and (4) he failed to replicate real world conditions. See generally Dkt. No. 79 (Mot. to
Northern District of California
 United States District Court




                                  13   Exclude). In response, AirWair argues Mr. Klein has extensive survey experience and conducted

                                  14   an Eveready study. Dkt. No. 93 at 7 (Opp’n).

                                  15          “In trademark cases, surveys are to be admitted as long as they are conducted according to

                                  16   accepted principles and are relevant.” Wendt v. Host Int’l, Inc., 125 F.3d 806 (9th Cir. 1997). “[A]s

                                  17   long as they are conducted according to accepted principles . . . survey evidence should ordinarily

                                  18   be found sufficiently reliable under Daubert.” Southland Sod Farms v. Stover Seed Co., 108 F.3d

                                  19   1134 n.8 (9th Cir. 1997).

                                  20          Mr. Klein’s study was “designed and conducted with generally accepted principles of survey

                                  21   research, as set forth in the Federal Judicial Center’s Manual for Complex Litigation.” Dkt. No. 79-

                                  22   1 at 3. Mr. Klein conducted an Eveready survey in which respondents were shown a single product

                                  23   and asked in an open-ended format what company or brand they believe sells or puts out the product.

                                  24   Id. at 5. This format is consistent with a proper Eveready survey. See J.T. McCarthy, McCarthy on

                                  25   Trademarks and Unfair Competition § 32:174 (5th ed.). The Court concludes the survey conducted

                                  26   by Mr. Klein conforms to accepted principles and is relevant. Although the parties disagree as to

                                  27   the adequacy of the control image, that is merely a technical inadequacy. Technical inadequacies

                                  28   in the survey bear on the weight of the evidence, not its admissibility. Keith v. Volpe, 858 F.2d 467,
                                                                                        12
                                   1   480 (9th Cir. 1988) (citing Prudential Insurance co. v. Gibralter Financial Corp., 694 F.2d 1150,

                                   2   1156 (9th Cir. 1982). Therefore, total exclusion of Mr. Klein’s testimony is unwarranted.

                                   3          Accordingly, the Court DENIES the motion to exclude testimony of Robert L. Klein.

                                   4

                                   5   II.    Motions for Summary Judgment

                                   6          A.      Defendant ITX USA, LLC’s Motion for Summary Judgment (Dkt. No. 80)

                                   7          ITX now moves for summary judgment on all six causes of action in the FAC, arguing

                                   8   AirWair’s trade dress is unprotectable as a matter of law. ITX argues (1) the trade dress is generic,

                                   9   vague, and overbroad, (2) the trade dress is functional, and (3) the trade dress has not acquired

                                  10   secondary meaning. See generally Dkt. No. 80 (Mot. for Summary Judgment). AirWair notes, and

                                  11   ITX does not dispute, that two of AirWair’s marks (the ‘750 and ‘751 marks) are incontestable,

                                  12   requiring denial of that portion of the ITX motion. AirWair further argues that ITX has not met its
Northern District of California
 United States District Court




                                  13   burden of proving the ‘689 or ‘692 marks are generic, functional, and have not acquired secondary

                                  14   meaning. See generally Dkt. No. 92 (Opp’n). The Court has determined that the ITX motion must

                                  15   be denied because of the existence of numerous disputes of material fact.

                                  16          Because of the “intensely factual nature of trademark disputes,” summary judgment is

                                  17   generally disfavored in trademark cases and should be granted “sparingly.” Rearden LLC v.

                                  18   Rearden Commerce, Inc., 683 F.3d 1190, 1202 (9th Cir.2012) quoting Interstellar Starship Servs.,

                                  19   Ltd. v. Epix Inc., 184 F.3d 1107, 1109 (9th Cir.1999). Despite this disfavor, “summary judgment

                                  20   may be entered when no genuine issue of material fact exists.” Surfvivor Media, Inc. v. Survivor

                                  21   Productions, 406 F.3d 625, 629–30 (9th Cir. 2005) citing Thane Int'l, Inc. v. Trek Bicycle Corp.,

                                  22   305 F.3d 894, 901–02 (9th Cir. 2002).

                                  23          The crux of ITX’s argument turns on whether AirWair’s trade dress is valid. Registration

                                  24   on the principal register is “prima facie evidence of the validity of the registered mark” and entitles

                                  25   the plaintiff to a “strong presumption” that the mark is a protectable mark. 15 U.S.C. §§ 1115(a),

                                  26   1057(b). To the extent a mark has become incontestable under § 1065, the registration is conclusive

                                  27   evidence of the validity of the registered mark. 15 U.S.C. § 1115(b).

                                  28          ITX opines at length on the history of military style footwear in a bid to illustrate that the
                                                                                         13
                                   1   ‘689 and ‘692 registrations are merely generic combat boots.           ITX argues that each individual

                                   2   element of the ‘689 and ‘692 registrations is generic, vague, and overbroad. See generally Dkt. No.

                                   3   80. ITX’s argument hinges on a piecemeal dissection of the trade dress. Id. However, this argument

                                   4   is not allowable in the Ninth Circuit. “The theory that one can sever the different elements of a

                                   5   design and analyze them separately to determine whether the mark as a whole is protectable is

                                   6   contrary to the law of the Ninth Circuit.” Monster, Inc. v. Dolby Laboratories Licensing Corp., 920

                                   7   F. Supp. 2d 1066, 1079 (N.D. Cal. 2013). It is not simply the individual elements of the mark that

                                   8   must be considered, but rather the mark in its entirety. GoTo.com, Inc., v. Walt Disney Co., 202

                                   9   F.3d 1199, 1207 (9th Cir. 2000). “Under the anti-dissection rule, the validity and distinctiveness of

                                  10   a composite trademark is determined viewing the trademark as a whole, as it appears in the

                                  11   marketplace.” Official Airline Guides, Inc. v. Gross, 6 F.3d 1385, 1392 (9th Cir. 1993). “Trade

                                  12   dress is the composite tapestry of visual effects.” Clicks Billiards, Inc. v. Sixshooters, Inc., 251 F.3d
Northern District of California
 United States District Court




                                  13   1252, 1259 (9th Cir. 2001). “Courts have repeatedly cautioned that, in trademark – and especially

                                  14   trade dress – cases, the mark must be examined as a whole, not by its individual constituent parts.”

                                  15   Id. “Simply dissecting [the] trademark into its design features and attributing to each a proven or

                                  16   commonly known utility is not, without more, conclusive that the design, considered as a whole, is

                                  17   de jure functional and not registerable.” In re Teledyne Industries, Inc., 696 F.2d 968, 971 (Fed.

                                  18   Cir. 1982).

                                  19           Here, ITX merely deconstructs the various features of the ‘692 and ‘689 registrations and

                                  20   argues that each is generic and overbroad. Dkt. No. 80 at 16-19. Whether each element on its own

                                  21   is distinctive is irrelevant to the analysis; it is the mark as a whole which must be analyzed. ITX

                                  22   fails to proffer evidence that the ‘689 and ‘692 registrations as a whole are generic, vague, and

                                  23   overbroad. Accordingly, the Court finds the piecemeal analysis inadequate.

                                  24           ITX also asserts the ‘689 and ‘692 registrations are functional. Dkt. No. 80 at 20. “In general

                                  25   terms, a product feature is functional, and cannot serve as a trademark if it is essential to the use or

                                  26   purpose of the article or if it affects the cost or quality of the article.” TrafFix Devices, Inc. v. Mktg.

                                  27   Displays, Inc., 532 U.S. 23, (2001) (internal citations omitted). “[A] functional feature is one the

                                  28   exclusive use of which would put competitors at a significant non-reputation-related disadvantage.”
                                                                                           14
                                   1   Id. (internal quotations omitted).     The Ninth Circuit has articulated a four factor test for

                                   2   functionality: “(1) whether the design yields a utilitarian advantage, (2) whether alternative designs

                                   3   are available, (3) whether advertising touts the utilitarian advantages of the design, and (4) whether

                                   4   the particular design results from a comparatively simple or inexpensive method of manufacture.”

                                   5   Disc Golf Ass’n, Inc. v. Champion Discs, Inc., 158 F.3d 1002, 1006 (9th Cir. 1998). “No one factor

                                   6   is dispositive; all should be weighed collectively.” Id. In evaluating functionality, it is crucial to

                                   7   focus not on the individual elements, but rather “on the overall visual impression that the

                                   8   combination and arrangement of those elements create.” Clicks Billiards, Inc. v. Sixshooters, Inc.,

                                   9   251 F.3d 1252, 1259 (9th Cir. 2001). ITX again relies upon a piecemeal dissection of the elements

                                  10   that constitute the ‘689 and ‘692 registrations in its argument that the trade dress is functional. Dkt.

                                  11   No. 80 at 20-25. ITX focuses on the functionality of the welt stitching and sole edge but fails to

                                  12   demonstrate how the trade dress as a whole is functional.
Northern District of California
 United States District Court




                                  13          “[A] product’s overall appearance is necessarily functional if everything about it is

                                  14   functional, not merely if anything about it is functional.” Blumenthal Distributing, Inc. v. Herman

                                  15   Miller, Inc., 963 F.3d 859, 867 (9th Cir. 2020) (italics in original). In Blumenthal, the Court found

                                  16   that every chair’s appearance is affected by having a backrest, which serves the utilitarian function

                                  17   of providing back support. Id. However, the Court stated that that does not mean that every chair’s

                                  18   overall appearance is functional as a matter of law. Id. Similarly, every shoe’s appearance is

                                  19   affected by having features such as a sole and heel tab which serve the utilitarian function of

                                  20   protecting one’s foot from both the ground and enabling ease of use, respectively. However, that

                                  21   does not mean that every shoe’s overall appearance is functional as a matter of law. These features

                                  22   have functional aspects because a shoe itself, and the elements which constitute a shoe, are de facto

                                  23   functional. De facto functionality means that the design of a product has a function. Valu

                                  24   Engineering, Inc. v. Rexnord Corp., 278 F.3d 1268, 1274 (Fed. Cir. 2002). However, de facto

                                  25   functionality does not necessarily defeat registrability. Id. Accordingly, in the present matter, the

                                  26   asserted functionality of some of the elements which constitute AirWair’s Trade Dress does not

                                  27   necessarily render the overall appearance of the footwear functional.

                                  28          Finally, ITX argues the ‘689 and ‘692 registrations have not acquired secondary meaning.
                                                                                         15
                                   1   Dkt. No. 80 at 25. Because product-design trade dress can never be inherently distinctive, a

                                   2   product’s design is distinctive, and therefore protectable, only upon a showing of secondary

                                   3   meaning. Wal-Mart Stores, Inc., v. Samara Bros., Inc., 529 U.S. 205 (2000). “A product’s trade

                                   4   dress attains secondary meaning when the purchasing public associates the dress with a single

                                   5   producer or source rather than just the product itself.” First Brands Corp. v. Fred Meyer, Inc., 809

                                   6   F.2d 1378, 1383 (9th Cir. 1987). “If the plaintiff establishes that a mark has been properly

                                   7   registered, the burden shifts to the defendant to show by a preponderance of the evidence that the

                                   8   mark is not protectable.” Zobmondo Entertainment, LLC v. Falls Media, LLC, 602 F.3d 1108, 1114

                                   9   (9th Cir. 2010) (internal citations omitted).

                                  10          AirWair has established that the AirWair Trade Dress has been properly registered. Dkt.

                                  11   No. 22, Ex. 1-5 (FAC). Further, AirWair has established prima facie evidence of secondary meaning

                                  12   through the registrations alone. AirWair claimed acquired distinctiveness under Section 2(f) of the
Northern District of California
 United States District Court




                                  13   Lanham Act in the applications for both the ‘689 and ‘692 registrations. Id. “[T]he presumption of

                                  14   validity that attaches to a Section 2(f) registration includes a presumption that the registered mark

                                  15   has acquired distinctiveness.” Cold War Museum, Inc. v. Cold War Air Museum, Inc., 86 F.3d 1352,

                                  16   1356 (Fed. Cir. 2009). To rebut this presumption, a party seeking to invalidate a Section 2(f)

                                  17   registration must produce sufficient evidence for the trier of fact to conclude that the party has

                                  18   rebutted the mark’s presumption of acquired distinctiveness by a preponderance of the evidence.

                                  19   Id. ITX clearly bears the burden to produce evidence that the AirWair Trade Dress lacks secondary

                                  20   meaning, but ITX has not met this burden. Instead ITX insists that “Plaintiffs have no evidence of

                                  21   secondary meaning.” Dkt. No. 80 at 25. The absence of evidence is not evidence of absence. ITX

                                  22   does not provide concrete evidence that the ‘689 and ‘692 registrations do not have secondary

                                  23   meaning.

                                  24          Accordingly, the Court DENIES ITX’s motion for summary judgment.

                                  25

                                  26          B.      Plaintiff AirWair’s Motion for Summary Judgment (Dkt. No. 74)

                                  27          AirWair moves for partial summary judgment on the ground that no triable issue of material

                                  28   fact exists with respect to two of ITX’s counterclaims and three of ITX’s affirmative defenses. See
                                                                                        16
                                   1   generally Dkt. No. 74 (Mot. for Summary Judgment). Specifically, AirWair moves on the first

                                   2   counterclaim (declaration of invalidity), the third counterclaim (cancellation of marks), the fifth

                                   3   affirmative defense (invalidity), the third affirmative defense (equitable defenses), and the fourth

                                   4   affirmative defense (fair use). Id.

                                   5           ITX argues AirWair is not entitled to summary judgment because (1) ITX has rebutted any

                                   6   presumption of validity for AirWair’s ‘689 and ‘692 registrations, (2) AirWair’s arguments

                                   7   regarding its yellow welt stitching are irrelevant, (3) AirWair’s trade dress is functional, (4)

                                   8   AirWair’s trade dress is generic, and (5) AirWair’s trade dress lacks secondary meaning. Dkt. No.

                                   9   91 at 1 (Opp’n).

                                  10

                                  11                     1.     Invalidity Claims
                                  12           The Court will first address the claims that AirWair refers to as the “invalidity claims” – the
Northern District of California
 United States District Court




                                  13   first counterclaim (declaration of invalidity), the third counterclaim (cancellation of marks), the fifth

                                  14   affirmative defense (invalidity). AirWair’s motion for summary judgment on these claims will be

                                  15   denied because there are multiple contested issues of material fact.

                                  16           These claims all rest upon the argument that AirWair’s trade dress is invalid because the

                                  17   trade dress is functional and generic. Validity is a threshold issue. KP Permanent Make-Up, Inc.

                                  18   v. Lasting Impression I, Inc., 408 F.3 596, 604 (2005). “The plaintiff in an infringement action with

                                  19   a registered trademark is given the prima facie or presumptive advantage on the issue of validity,

                                  20   thus shifting the burden of production to the defendant to prove otherwise.” Id. (internal citations

                                  21   omitted).

                                  22           ITX has presented some evidence to undermine the presumption that AirWair’s Trade Dress

                                  23   is valid, in an effort to demonstrate that “AirWair’s alleged trade dress is generic, functional, and

                                  24   lacks secondary meaning.” Dkt. No. 91 at 12. In particular, ITX’s expert Caroline de Baere opines

                                  25   that AirWair’s trade dress is functional, which, if accepted by the trier of fact, would preclude

                                  26   validity.

                                  27               Whether a mark is generic is a question of fact. Stuhlbarg Intern. Sales Co., Inc. v. John

                                  28   D. Brush and Co., Inc., 240 F.3d 832, 840 (9th Cir. 2001). Functionality is also a question of fact.
                                                                                          17
                                   1   Valu Engineering, Inc. v. Rexnord Corp., 278 F.3d 1268, 1273 (Fed. Cir. 2002). However, 15

                                   2   U.S.C. § 1119 provides that “in any action involving a registered mark the court may determine the

                                   3   right to registration, order the cancelation of registrations, in whole or in part, restore canceled

                                   4   registrations, and otherwise rectify the register with respect to the registrations of any party to the

                                   5   action.” “[D]istrict courts can cancel registrations during infringement litigation, just as they can

                                   6   adjudicate infringement in suits seeking judicial review or registration decisions.” B & B Hardware,

                                   7   Inc., v. Hargis Industries, Inc., 575 U.S. 138, 155 (2015). “[A]ny ground that would have prevented

                                   8   registration in the first place qualifies as a valid ground for cancellation.” Pinkette Clothing, Inc. v.

                                   9   Cosmetic Warriors Limited, 894 F.3d 1015, 1021 (9th Cir. 2018) (internal quotations omitted); see

                                  10   15 U.S.C. § 1064(1). “Federal courts may cancel registrations based on the same grounds that would

                                  11   be applied by the U.S. Patent and Trademark Office.” Petroliam Nasional Berhad v. GoDaddy.com,

                                  12   Inc., 897 F. Supp. 2d 856, 870 (N.D. Cal. 2012).
Northern District of California
 United States District Court




                                  13          ITX seeks cancellation, arguing the ‘689 and ‘692 registrations are generic and functional.

                                  14   See generally Dkt. No. 80. However, genuine issues of fact remain regarding the genericness and

                                  15   functionality of the ‘689 and ‘692 registrations. Accordingly, this Court must deny AirWair’s

                                  16   motion for summary judgment on ITX’s first counterclaim (declaration of invalidity), third

                                  17   counterclaim (cancellation of marks) and fifth affirmative defense (invalidity).

                                  18
                                  19                  2.      Affirmative Defenses
                                  20          AirWair moved for summary judgment on ITX’s third and fourth affirmative defenses

                                  21   Subsequently ITX dismissed portions of the third affirmative defense (estoppel, laches and statute

                                  22   of limitations), rendering the motion moot as to them.. As to the fourth affirmative defense, fair

                                  23   use, ITX did not address the question in its opposing papers and AirWair’s motion on that defense

                                  24   will be granted.

                                  25          ITX apparently still pursues its unclean hands equitable defenses, arguing that “ITX has

                                  26   adduced evidence that AirWair committed fraud in obtaining its registrations for the alleged trade

                                  27   dress.” Dkt. No. 91 at 23 (Opp’n). However, these claims are unsupported as a matter of fact and

                                  28   the motion will be granted.
                                                                                          18
                                   1          Fraud in the procurement of a trademark registration may be raised as an affirmative defense

                                   2   to a charge of infringement of a registered mark. 15 U.S.C. § 1115 (b)(1). The Ninth Circuit requires

                                   3   clear and convincing evidence for the elements of fraud on the United States Patent and Trademark

                                   4   Office. OTR Wheel Engineering, Inc. v. West Worldwide Services, Inc., 897 F.3d 1008, 1020 (9th

                                   5   Cir. 2018). There is no room for speculation, inference or surmise. In re Bose Corp., 580 F.3d

                                   6   1240, 1243 (Fed. Cir. 2009).

                                   7          ITX suggests that refusals of prior trade dress applications indicate AirWair “deceptively

                                   8   mislead the USPTO into registering” the ‘689 and ‘692 marks. Dkt. No. 80 at 15. The evidence

                                   9   ITX presents to substantiate this claim of fraud consists of two trademark application refusals from

                                  10   1994 and one trademark application refusal from 2007. Dkt. No. 80 at 10-13 (Mot. for Summary

                                  11   Judgment). A trademark examiner’s determination of different marks’ ability to function as a

                                  12   trademark from twenty-seven and fourteen years ago is irrelevant and unpersuasive. Secondary
Northern District of California
 United States District Court




                                  13   meaning determinations made by a trademark examiner twenty-seven years prior, are not

                                  14   determinative of the current secondary meaning acquired by AirWair’s Trade Dress. An examiner

                                  15   clearly determined that the ‘692 and ‘689 marks had enough secondary meaning to afford them

                                  16   registration in 2016. Marks registered on the Principal Register shall be prima facie evidence of the

                                  17   validity of the registered mark. 15 U.S.C. § 1115 (a). Further, “the presumption of validity that

                                  18   attaches to a Section 2(f) registration includes a presumption that the registered mark has acquired

                                  19   distinctiveness.” Cold War Museum, Inc. v. Cold War Air Museum, Inc., 586 F.3d 1352, 1356 (Fed.

                                  20   Cir. 2009). Accordingly, the Court finds that there is no genuine issue of material fact regarding

                                  21   ITX’s unclean hands affirmative defense.

                                  22          The Court finds there are genuine issues of material fact in this suit regarding the first

                                  23   counterclaim (declaration of invalidity), the third counterclaim (cancellation of marks), and the fifth

                                  24   affirmative defense (invalidity). The Court finds that there is no genuine issue of material fact

                                  25   regarding ITX’s equitable affirmative defenses or fair use. Accordingly, AirWair’s partial motion

                                  26   for summary judgment is GRANTED in part and DENIED in part.

                                  27

                                  28
                                                                                         19
                                   1                                          CONCLUSION2

                                   2          For the foregoing reasons and for good cause shown, the Court hereby DENIES the motions

                                   3   to exclude Bertrand Guillaume, Robert L. Klein, and Susan Schwartz McDonald, GRANTS the

                                   4   motion to exclude David Franklyn, DENIES IN PART and GRANTS IN PART the motion to

                                   5   exclude Caroline de Baëre, DENIES ITX’s motion for summary judgment, DENIES IN PART and

                                   6   GRANTS IN PART AirWair’s motion for summary judgment, and GRANTS the motion to file

                                   7   under seal.

                                   8

                                   9          IT IS SO ORDERED.

                                  10   Dated: July 12, 2021

                                  11                                                 ______________________________________
                                                                                     SUSAN ILLSTON
                                  12                                                 United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28          2
                                                  Airwair’s motion to seal is GRANTED. Dkt. No. 72
                                                                                     20
